

SUPPLEMENT TO FOURTH AMENDMENT AND RESTATEMENT OF LOAN
AGREEMENT AND PROMISSORY NOTE


THIS SUPPLEMENT TO FOURTH AMENDMENT AND RESTATEMENT OF LOAN AGREEMENT AND
PROMISSORY NOTE by and between BLINK COUTURE, INC., a Delaware corporation (the
“Maker”) and REGENT PRIVATE CAPITAL, LLC, an Oklahoma limited liability company
(the “Payee”) entered into as of July 31, 2010, supplements and amends that
certain Fourth Amendment and Restatement of Loan Agreement and Promissory Note
dated as of March 15, 2010 (the “Amendment and Note Restatement”). Capitalized
terms used herein without definition shall have the meanings ascribed to such
terms in the Amendment and Note Restatement.


For value received, the Maker and Payee hereby agree, effective as of the date
hereof, that the following provisions shall supplement and become part of the
Amendment and Note Restatement:


1.           Additional Advances.  The Parties hereby agree that during the
period from May 1, 2010 through July 31, 2010, the Payee has made additional
advances to the Maker, in the aggregate amount of $15,377, in payment of the
Maker’s operating expenses during that period, so that effective as of July 31,
2010, the total outstanding principal amount due and payable pursuant to the
Note is $156,502.


2.           No Further Changes; Full Force and Effect.  The additional advances
described in Paragraph 1 above reflect all changes to the Amendment and Note
Restatement. All other terms of the Amendment and Note Restatement shall remain
unchanged and in full force and effect, unless and until further supplemented or
amended hereafter.


IN WITNESS WHEREOF, the Maker has caused this Supplement to Fourth Amendment and
Restatement of Loan Agreement and Promissory Note to be duly executed and
delivered as of the day and year first written above.



 
BLINK COUTURE, INC.
       
By:
/s/ Lawrence Field
   
 Name: Lawrence Field
   
 Title: President & CEO
       
REGENT PRIVATE CAPITAL, LLC
       
By:
/s/ Anurag Agarwal
   
 Name:  Anurag Agarwal
   
 Title: Managing Director

 

 
 

--------------------------------------------------------------------------------

 